SWEENEY, Chief Judge.
This is an action to recover for the ■funeral- expenses incurred with relation to the death and burial of one George F. Kelley, a seaman employed aboard the Júbr erty Ship, John T. Holt. His death occurred six days after his discharge’ from the Holt. Article 7 of the Shipowners’ Liability Convention, Oct. 24, 1936, 54 Stat. 1693, 1699, upon which libellant relies for -this claim, states, “The shipowner shall be liable to defray burial expenses ip case of death occurring on board, or in case of death occurring on shore if at the time of his death the deceased person was entitled to medical care and maintenance at the shipowner’s expense.” Kelley’s rights to medical care and maintenance, as con*525strued both under the Jones Act, 46 U.S. C.A. § 688, and the general maritime law, expired upon the termination of his employment with the ship. It was an incident to his employment and did not carry on after his discharge.
The libel is to be dismissed.